Citation Nr: 1739591	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee patella-femoral syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for right knee patella-femoral syndrome.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of stroke (previously characterized as transient ischemic attack).

5.  Entitlement to service connection for seizures, to include as secondary to service-connected hypertension.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1987 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's residuals of stroke were previously characterized as residuals of a transient ischemic attack.  In light of the evidence discussed below pertaining to this disability, the Board has recharacterized the matter on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and dry eye syndrome were raised by the Veteran in a July 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for bilateral knee disabilities and residuals of a stroke, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been medically diagnosed with left hemisensory loss secondary to his service-connected residuals of stroke.

2.  The Veteran has been medically diagnosed with severe thalamic pain syndrome of the left side secondary to his service-connected residuals of stroke.

3.  The preponderance of the evidence is against a finding that the Veteran has a current disorder of seizures, to include epilepsy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate award of service connection for left hemisensory loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016)..

2.  The criteria for entitlement to a separate award of service connection for severe thalamic pain syndrome of the left side have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to a separate award of service connection for seizures, to include epilepsy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, the Veteran was provided with sufficient notice in a March 2011 letter from the RO.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  VA has obtained records of the Veteran's VA examinations pertaining to his claimed neurological disorders, as well as records from his VA outpatient treatment.  Available service treatment records have also been obtained.  Lay statements of the Veteran have been associated with the record and reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.



Separate Awards for Stroke Residuals

The Veteran contends that his stroke-related residual symptoms are more severe than his 10-percent disability rating reflects.  His symptoms are currently rated under Diagnostic Code (DC) 8008-8205 based on paralysis of the cranial nerves.  See 38 C.F.R. § 4.124(a) (2016).

At the outset, a review of the claims file indicates that the Veteran's symptomatology is more varied and severe than his assigned rating would reflect.  As a result, the Board is preliminarily granting separate awards of service connection for some of these symptoms.  The broader issue of entitlement to increased ratings for residuals of stroke will then be addressed in the Remand section, as the evidence of record is collectively inadequate to rate the Veteran's constellation of symptoms.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the record indicates that the Veteran suffered a stroke in February 1999.  See March 1999 Discharge Note from Baptist Medical Center (Jacksonville Beach, Florida).  He subsequently filed a claim for entitlement to service connection in October 2003, and in February 2004, the RO issued a rating decision granting service connection for residuals of transient ischemic attack as secondary to the Veteran's service-connected hypertension.  See 38 C.F.R. § 3.310.  A 10-percent disability rating was assigned.

In the years since, the Veteran has been treated for a variety of neurological symptoms.  In October 2009, he was seen by a VA neurologist with reports of episodes of blacking out, numbness, and headaches.  At that time, he reported that his wife believed he had had several "mini-strokes" recently.  His neurologist noted a diagnosis of "episodic events of uncertain etiology in the context of at least one prior stroke," stating that these events were interfering with the Veteran's work, and involved "possible seizures" and migraines.  A December 2009 MRI of the head revealed no evidence of acute or chronic ischemia; however, an accompanying physician's note indicated that the Veteran was being evaluated by a VA neurologist and cardiologist for syncope/seizures.  In April 2010, the Veteran contacted the Jacksonville VAMC and reported having eight to nine episodes of "brain freeze."

During an April 2011 VA examination, the Veteran reported that since 2009 he had had "brain freezing" episodes (somewhat reduced by medication), which would start as numbness in the left or right temporal region and soon involve the entire head and face.  He reported these episodes would last two to three minutes, usually four times per day.  He also reported daily headaches.  He stated that sometimes his entire left side felt weak and heavy.  On sensory examination, there was decreased sensation in the entre left hemibody and left side.  During a July 2011 VA neurological consult, the Veteran reported escalating pain, which involved his entire left side.  The physician noted that he had discussed the Veteran's case with another physician, who was of the opinion that the Veteran had had a small, right-side thalamic infarction.  The physician noted that the Veteran's "constellation of symptoms, including now the left sided constant tingling and numbness, certainly fit with the possibility of a thalamic pain syndrome."

An April 2012 letter from a doctor of osteopathy reflects the opinion that the Veteran had a second stroke in 2009 which resulted in partial left-sided hemiplegias.  The letter noted that the Veteran had "extreme difficulties" in normal activities of daily living and was likely unable to pursue any form of gainful employment.  A diagnosis of depression was also noted.

A June 2014 VA neurology record reflects a note from the Chief of Neurology that the Veteran's left-sided pain syndrome had not improved.  The Chief further noted that "[t]here has apparently been considerable misunderstanding on the part of VA as to what is actually wrong with" the Veteran.  The Chief clarified that the Veteran did not suffer from seizures but rather developed a left-sided thalamic pain syndrome as a result of a small ischemic stroke.  This caused severe neuropathic pain over the entire left side of the Veteran's body.  The Chief noted that there was "no good medical treatment for this condition and the pain is disabling."  In fact, the Veteran was "permanently disabled from this condition."  In an addendum, in the same month, the Chief clarified that the Veteran's correct diagnosis was "thalamic syndrome due to ischemic stroke NOT paralysis of fifth cranial nerve."

On VA examination in September 2014, it was noted that the Veteran suffered a "small right thalamic stroke in July 2011 which has caused a thalamic pain syndrome involving the left side of his head and body."  The examiner further noted that the Veteran: 

has constant deep aching pain on the entire left side of body which has been poorly responsive to medication. He is able to sleep with trazodone from 5-7 hours.  At times it will get very severe but there is no reason why.  He has diminished sensation on the left side of the body.  His pain is so severe that he is unable to work since he is non functional during the severe flares and requires trazodone (averages at least 100 mg TID).

The examiner reviewed the Veteran's treatment history and provided diagnoses of (1) right thalamic cerebrovascular accident (no date provided); (2) left hemisensory loss secondary to (1); and (3) severe thalamic pain syndrome left side secondary to (1).  The examiner noted that the Veteran had a diagnosis of "a stroke, not TIA" (transient ischemic attack), and "should be service connected for thalamic pain syndrome and hemisensory loss and not for paralysis of the 5th cranial nerve."

Based on the above, the Board finds that the evidence supports separate awards of service connection for the conditions identified by the VA medical examiner and the Chief of Neurology at the Jacksonville VAMC as being associated with the Veteran's service-connected residuals of stroke.  Accordingly, service connection is warranted on a secondary basis for left hemisensory loss and severe thalamic pain syndrome of the left side, as the record clearly establishes that these conditions are related to the Veteran's service-connected stroke.  See 38 C.F.R. § 3.310.  As discussed above, the RO will be asked to evaluate the nature and severity of these symptoms upon remand.

Seizure Disorder

Notwithstanding the above, the Board finds that the weight of the evidence is against a finding that the Veteran has a current seizure disorder, to include epilepsy.  Of particular probative value in reaching this conclusion are the opinions of VA medical personnel which reflect that the Veteran does not have a seizure disorder but rather has a thalamic pain disorder with associated hemisensory loss, secondary to his history of strokes.  The Board notes that the VA Chief of Neurology specifically clarified that the Veteran's neurological diagnoses had been the subject of dispute but that he did not have a seizure disorder.  See June 2014 VA Neurology Note.  As this opinion appears grounded in clinical testing and a review of the pertinent medical history and lay contentions, and has not since been contradicted by a competent medical specialist, the Board finds it to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges and accepts the Veteran's lay reports of ongoing neurological problems relating to his residuals of stroke, which he has sometimes characterized as seizures.  The Board further accepts that a seizure disorder has been noted in the Veteran's medical records as a possible diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as noted above, expert VA medical personnel have since evaluated the Veteran's symptomatology and determined, based on clinical testing and review of his medical history, that the Veteran does not have a seizure disorder but rather other, distinct neurological problems.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation, without which a claim for service connection cannot succeed.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, as noted above, the weight of the evidence is against a finding of a current seizure disorder, to include epilepsy.  Thus, service connection for this particular condition cannot be granted.


ORDER

Entitlement to a separate award of service connection for left hemisensory loss is granted.

Entitlement to a separate award of service connection for severe thalamic pain syndrome of the left side is granted.

Entitlement to a separate award of service connection for a seizure disorder, to include epilepsy, is denied.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Increased Ratings for Residuals of Stroke and Hypertension

In light of the Board's grant of separate awards of service connection and the lengthy period since the Veteran's last VA examinations for neurological problems and hypertension, the Board finds that these claims must be remanded in order to ascertain the current nature and severity of the Veteran's symptomatology.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the RO should schedule the Veteran for the appropriate examination/s to evaluate his hypertension and residuals of stroke, to include left hemisensory loss and severe thalamic pain syndrome of the left side.  The reviewing examiner/s should, in addition to recording any specific stroke-related residuals experienced by the Veteran, note whether the Veteran has experienced additional strokes during the appeal period.  See 38 C.F.R. § 4.124(a), DC 8008 (noting that a 100-percent rating should be assigned for six months following embolism, thrombosis, or hemorrhage of the brain vessels).  In addition, medical opinions should be obtained in order to determine whether the Veteran's headaches and any acquired psychiatric disorder/s are related to his service-connected strokes.

The Board wishes to remind the RO that the Veteran's stroke residuals should be rated in proportion to the impairment of motor, sensory, or mental function . . . . referring to the appropriate bodily system of the schedule.  See 38 C.F.R. § 4.124(a).  In this regard, the Veteran's current evaluation under DC 8008-8205 is clearly inadequate to capture his constellation of symptoms.  See June 2014 VA Neurology Note; September 2014 VA Examination Report (noting that the Veteran's stroke residuals should not be characterized as "paralysis of the 5th cranial nerve" but are rather manifested by symptoms including left hemisensory loss and severe, disabling thalamic pain syndrome).  The RO should take care to ascertain each distinct symptoms resulting from the Veteran's service-connected stroke/s and rate it accordingly.




Increased Ratings for Bilateral Knee Disabilities

The Veteran seeks increased disability ratings for his service-connected bilateral knee symptomatology.  Because the Board finds that the pertinent VA examination report of record is inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2017), a remand is warranted prior to final adjudication of the claim.  See 38 C.F.R. § 19.9.

The Veteran was last provided a VA examination in connection with his knee symptoms in April 2011.  Subsequent to that examination, however, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id. at 168, n.7.  A review of the previous VA examination report reflects ambiguous findings regarding active versus passive range of motion.  The report also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  Consequently, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from June 2017 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected hypertension.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully described all symptomatology and functional deficits associated with this condition.

3.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected residuals of stroke.  The examiner/s should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner/s should fully describe all symptomatology and functional deficits associated with the Veteran's residuals of stroke, to include (but not limited to) left hemisensory loss and severe thalamic pain syndrome of the left side.

With respect to the latter two disorders, the examiner is asked to describe the effects thereof in terms of functional limitations such as limitation of motion (including pain) and paralysis of the nerves pertaining to the upper and/or lower extremities.

The examiner/s is also asked to opine as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has headaches that are related to his service-connected residuals of stroke.  See October 2009 VA Neurology Note (reflecting a diagnosis of migraine headaches possibly associated with stroke).

If the answer to (a) is "Yes," please schedule the Veteran for a VA examination to ascertain the nature and severity of his headache disorder in accordance with the criteria laid out in DC 8100.  See 38 C.F.R. § 4.124(a).

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disorder/s, to include unspecified anxiety disorder and depression, is related to his service-connected residuals of stroke.  See August 2017 Initial Post Traumatic Stress Disorder Examination Report (noting a diagnosis of unspecified anxiety disorder productive of mild occupational and social impairment). 

4.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected bilateral knee disabilities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition.  

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should note that if the Veteran has flare-ups, to elicit from the Veteran, if possible, the flares' severity, frequency, duration, or functional loss manifestations.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

5.  After completing all indicated development, readjudicate the claims, to include the issue of entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


